Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowability Notice
This action is responsive to communication filed on 5/17/2022.
Claims 1-5, 7-11, 13-18, 20 are subject to examination.
This amendment and applicant’s arguments have been fully considered and entered by the Examiner.
Allowable Subject Matter
Claims 1-5, 7-10, 11, 13-16, 17-18, 20 respectively are allowed and renumbered as claims 1-5, 6-9, 10, 11-14, 15-16, 17 respectively.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior arts of record singly or in combination does not teach the totality of the independent claims when read in light of the specification.  In particular the prior arts of record does not teach “one or more processors of an automotive commerce exchange platform; a communication interface configured to enable the one or more processors to communicate with a plurality of user devices of a plurality of users of the automotive commerce exchange platform; and one or more computer-readable storage media operably coupled to the one or more processors, the one or more computer-readable storage media having computer-readable instructions stored thereon, the computer-readable instructions configured to instruct the one or more processors to: provide a plurality of different platform features associated with the automotive commerce exchange platform, wherein the plurality of different platform features comprises transaction management platform features, developer network platform features, provisioning platform features, or a combination thereof, provide a plurality of different third-party features of a plurality of different third- party feature providers on the automotive commerce exchange platform, wherein the plurality of different third-party features comprises a plurality of different dealership management software (DMS) systems each provided by a corresponding one of a plurality of DMS providers; and based at least on receiving one or more of a plurality of single individualized sets of sign-on credentials, provide, to the plurality of users via the plurality of user devices, access to individualized subsets of the plurality of different third-party features and access to individualized subsets of the plurality of different platform features via the plurality of single individualized sets of sign-on credentials, wherein each single individualized set of sign-on credentials of the plurality of single individualized sets of sign-on credentials corresponds to a different one of the plurality of users.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809. The examiner can normally be reached M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453